Citation Nr: 1417431	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1971 to October 1973 and from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Board received a signed written waiver of the RO's initial consideration of additional evidence received after the last Supplemental Statement of the Case.    


FINDINGS OF FACT

1.  Service connection has been established for degenerative disc disease of the thoracolumbar spine evaluated as 10 percent disabling and right lower extremity radiculopathy evaluated as 20 percent disabling. 

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service connected disorders, including for referral of this claim for extra-schedular consideration, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.341, 4.3, 4.15, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2011. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

The Veteran alleges that his service-connected disabilities render him unemployable and that he is, therefore, entitled to a total disability evaluation based on individual unemployability due to service-connected disorders.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or disabilities that have not been service connected.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(a) (providing that to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation). 

In determining entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  

In order to satisfy the criteria for schedular consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

Service connection is in effect for degenerative disc disease of the thoracolumbar spine evaluated as 10 percent disabling and right lower extremity radiculopathy evaluated as 20 percent disabling.  Accordingly, because the Veteran does not have a single service-connected disability rated at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the percentage requirements for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).

Nevertheless, a total disability evaluation based on individual unemployability due to service connected disorders still may be awarded on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b) if it is shown he is indeed unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

Social Security Administration (SSA) records indicate that the Veteran had the following severe impairments:  Degenerative disc disease and spinal stenosis of the cervical spine with associated radiculopathy and chronic pain, status post fusion and laminectomy of the cervical spine, obesity, hypertension, and diabetes mellitus.  SSA noted that the Veteran's treating VA physician indicated that his spinal cord impairment caused him multiple functional limitations including being restricted to standing/walking less than two hours in an eight hour work day and lifting up to 10 pounds occasionally.  It was also the treating physician's opinion that he was permanently disabled with no realistic expectation of improvement in his condition.  

The State disability agency concluded that the Veteran could perform a full range of light work activity with standing six hours in an eight-hour work day, lifting 10 pounds frequently and 20 pounds occasionally, unlimited pushing/pulling, and no postural or manipulative limitations.  The Administrative Law Judge found that a thorough review of the evidence revealed that although the Veteran's severe impairments did not completely preclude the performance of all activities, they had reduced his residual functional capacity to a level consistent with sedentary work.  The Administrative Law Judge also noted that the Veteran had past relevant work as a truck driver and welder and that the vocational expert testified that his past relevant work was of a medium exertional level and that the Veteran was unable to perform such.

A March 2009 medical opinion of the Veteran's treating physician noted that the Veteran was a C-4, incomplete, quadriplegic secondary to a medical condition in July 2005 and that as a result of his spinal condition, he also had resulting cervical radiculopathy/neck pain.  The physician noted that the Veteran was permanently disabled with no realistic expectation of improvement in his condition and that for purposes of gainful employment, the Veteran should be considered "unemployable" due to his intermittent cervical pain and physical limitations, secondary to his spinal cord dysfunction.

The Veteran underwent VA examination in August 2013 at which time the VA examiner opined that the thoracolumbar spine condition did not impact his ability to work. 

The Board has considered the Veteran's own opinion that his service-connected disabilities preclude gainful employment but does not find him competent to provide such an opinion as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any probative evidence that shows that his degenerative disc disease of the thoracolumbar spine and right lower extremity preclude him from obtaining and maintaining substantially gainful employment.  

In light of the foregoing evidence the Board finds that a total disability evaluation based on individual unemployability due to service connected disorders pursuant to 38 C.F.R. § 4.16(a) is not warranted; and a referral for consideration for a total disability evaluation based on individual unemployability due to service connected disorders on the alternative extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) is also not warranted.  There is evidence that non-service connected disorders are the principal impediment to work.  There is nothing that suggests that application of the rating schedule provisions is rendered impractical by the facts of this case.
  

ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


